UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1030


IBERLY FELIX VALDIVIA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 16, 2015                  Decided:   August 12, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rachel S. Ullman, THE LAW OFFICE OF RACHEL S. ULLMAN, PC,
Rockville, Maryland, for Petitioner.        Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Terri J. Scadron,
Assistant Director, Anthony W. Norwood, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Iberly     Felix    Valdivia,       a       native    and    citizen    of    Peru,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing      his      appeal    from    the     immigration

judge’s    (“IJ”)     decision       finding         that     he    was      statutorily

ineligible for adjustment of status.                   We deny the petition for

review.

      An applicant for relief from removal bears the burden of

establishing his eligibility for relief.                      8 C.F.R. § 1240.8(d)

(2015); Quitanilla v. Holder, 758 F.3d 570, 579 (4th Cir. 2014).

In an adjustment of status case, the alien must show “clearly

and beyond doubt [that he is] entitled to be admitted and is not

inadmissible      under      [8    U.S.C.]         section     1182.”         8    U.S.C.

§ 1229a(c)(2)(A) (2012); see Dakura v. Holder, 772 F.3d 994, 998

(4th Cir. 2014).          We review legal issues de novo, “affording

appropriate      deference    to    the   [Board’s]          interpretation        of    the

[Immigration       and      Nationality             Act]     and      any      attendant

regulations.”      Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).       “[A]dministrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.”         8 U.S.C. § 1252(b)(4)(B) (2012).                  We defer to

the   agency’s    factual     findings        under    the    substantial         evidence

rule.     Anim v.    Mukasey,      535    F.3d       243,    252    (4th    Cir.    2008).

Here,   because     the    Board    did       not     expressly      adopt    the       IJ’s

                                              2
opinion,      our   review        is     limited    to     the     Board’s        order.

Martinez v. Holder, 740 F.3d 902, 908 & n.1 (4th Cir. 2014).

     We conclude that substantial evidence supports the finding

that Valdivia began to accrue unlawful status on January 22,

2001,   and   therefore     conclude       that    Valdivia      did    not     meet   his

burden of showing he was not inadmissible.                       Finally, Valdivia

has failed to show that he was unfairly prejudiced by the IJ’s

evidentiary     decisions     and      denied     his    right    to     due    process.

Anim, 535 F.3d at 256.

     Accordingly, we deny the petition for review.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the    materials      before    this        court   and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                           3